Broyles, C. J.
In this proceeding of processioning land the processioners filed their return in the office of the ordinary, and a protest thereto was duly filed by two of the landowners concerned, and the papers were transmitted to the superior court, where they were filed and docketed for trial. After the submission of evidence, argument of counsel, and the charge of the court, the jury returned a verdict in favor of the protest, and judgment was entered thereon. A motion for a new trial was overruled, and the applicant excepted. The evidence, while conflicting, authorized the verdict; and the special grounds of the motion for a new trial (complaining of excerpts from the charge of the court) show no cause for' a reversal of the judgment, since the excerpts, when considered in the light of the entire charge and the facts of the case, disclose no reversible error.

Judgment affirmed.


MacIntyre amd (Juerry, JJ., concur.